Name: Commission Implementing Regulation (EU) No 1238/2014 of 19 November 2014 amending Regulation (EU) No 59/2011 as regards tariff quotas for wines originating in Serbia
 Type: Implementing Regulation
 Subject Matter: Europe;  beverages and sugar;  European construction;  international trade;  tariff policy;  trade;  international affairs
 Date Published: nan

 20.11.2014 EN Official Journal of the European Union L 333/1 COMMISSION IMPLEMENTING REGULATION (EU) No 1238/2014 of 19 November 2014 amending Regulation (EU) No 59/2011 as regards tariff quotas for wines originating in Serbia THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (1), and in particular Articles 184 and 187 thereof, Whereas: (1) The Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and Serbia, of the other part (the SAA), was signed in Luxembourg on 29 April 2008 and entered into force on 1 September 2013. (2) The Protocol to the Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and the Republic of Serbia, of the other part, to take account of the accession of the Republic of Croatia to the European Union (2) (the Protocol) was signed on 25 June 2014. Its signature on behalf of the European Union and its Member States has been authorised by Council Decision 2014/517/EU (3) and its conclusion on behalf of the European Atomic Energy Community has been approved by Council Decision 2014/518/Euratom (4). The Protocol has been provisionally applied with effect from 1 August 2014. (3) Article 7 of the Protocol and Annex III thereto provide for changes to the existing tariff quotas for wines originating in Serbia with effect from 1 August 2014. (4) In accordance with Article 11 of the Protocol, for the year 2014 the volumes of the new tariff quotas and the increases of the volumes of existing tariff quotas are to be calculated as a pro rata of the basic annual volumes specified in the Protocol, taking into account the part of the period elapsed before 1 August 2014. (5) To implement the tariff quotas for wine laid down in the Protocol, it is necessary to adapt Commission Regulation (EU) No 59/2011 (5). (6) Regulation (EU) No 59/2011 should therefore be amended accordingly. (7) Since the Protocol applies from 1 August 2014, this Regulation should apply from the same date and enter into force on the day of its publication. (8) The measures provided for in this Regulation are in accordance with the opinion of the Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EU) No 59/2011 is replaced by the text set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 1 August 2014. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 November 2014. For the Commission The President Jean-Claude JUNCKER (1) OJ L 347, 20.12.2013, p. 671. (2) OJ L 233, 6.8.2014, p. 3. (3) Council Decision 2014/517/EU of 14 April 2014 on the signing, on behalf of the European Union and its Member States, and provisional application of the Protocol to the Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and the Republic of Serbia, of the other part, to take account of the accession of the Republic of Croatia to the European Union (OJ L 233, 6.8.2014, p. 1). (4) Council Decision 2014/518/Euratom of 14 April 2014 approving the conclusion, by the European Commission, on behalf of the European Atomic Energy Community, of the Protocol to the Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and the Republic of Serbia, of the other part, to take account of the accession of the Republic of Croatia to the European Union (OJ L 233, 6.8.2014, p. 20). (5) Commission Regulation (EU) No 59/2011 of 25 January 2011 opening and providing for the administration of Union tariff quotas for wines originating in the Republic of Serbia (OJ L 22, 26.1.2011, p. 1). ANNEX ANNEX Tariff quotas for wines originating in Serbia imported into the Union Order No CN code (1) TARIC extension Description Quota volume 2014 (in hl) Annual quota volume for 2015 and following years (in hl) (2) Tariff quota duty 09.1526 2204 10 93 Quality sparkling wine, other than Champagne or Asti spumante; other wine of fresh grapes, in containers holding 2 litres or less 53 833 55 000 Exemption 2204 10 94 2204 10 96 2204 10 98 2204 21 06 2204 21 07 2204 21 08 2204 21 09 ex 2204 21 93 19, 29, 31, 41 and 51 ex 2204 21 94 19, 29, 31, 41 and 51 2204 21 95 ex 2204 21 96 11, 21, 31, 41 and 51 2204 21 97 ex 2204 21 98 11, 21, 31, 41 and 51 09.1527 2204 29 10 Other wine of fresh grapes, in containers holding more than 2 litres 10 958 12 300 Exemption 2204 29 93 ex 2204 29 94 11, 21, 31, 41 and 51 2204 29 95 ex 2204 29 96 11, 21, 31, 41 and 51 2204 29 97 ex 2204 29 98 11, 21, 31, 41 and 51 (1) Notwithstanding the rules for the interpretation of the Combined Nomenclature, the wording for the description of the products is to be considered as having no more than an indicative value, the preferential scheme being determined, within the context of this Annex, by the coverage of CN codes. Where ex CN codes are indicated, the preferential scheme is to be determined by application of the CN code and corresponding description taken together. (2) Consultations at the request of one of the Parties may be held to adapt the quotas by transferring quantities from the quota applying to position ex 2204 29 (order number 09.1527) to the quota applying to positions ex 2204 10 and ex 2204 21 (order number 09.1526).